16-4094
     Hossain v. Sessions
                                                                                   BIA
                                                                           A200 815 894
                                UNITED STATES COURT OF APPEALS
                                    FOR THE SECOND CIRCUIT

                                      SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 10th day of January, two thousand eighteen.
 5
 6   PRESENT:
 7            GUIDO CALABRESI,
 8            JOSÉ A. CABRANES,
 9            GERARD E. LYNCH,
10                 Circuit Judges.
11   _____________________________________
12
13   MON JUR HOSSAIN, AKA RASSEL
14   BHUIYAN,
15            Petitioner,
16
17                         v.                                    16-4094
18                                                               NAC
19   JEFFERSON B. SESSIONS, III,
20   UNITED STATES ATTORNEY GENERAL,
21            Respondent.
22   _____________________________________
23
24   FOR PETITIONER:                       Khagendra Gharti-Chhetry, New
25                                         York, NY.
26
27   FOR RESPONDENT:                       Chad A. Readler, Acting Assistant
28                                         Attorney General; Carl McIntyre,
29                                         Assistant Director; Brooke M.
30                                         Maurer, Trial Attorney, Office of
31                                         Immigration Litigation, United
32                                         States Department of Justice,
33                                         Washington, DC.
1          UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED that the petition for review

4    is DENIED.

5          Petitioner Mon Jur Hossain, a native and citizen of

6    Bangladesh, seeks review of a November 10, 2016, decision of

7    the   BIA   denying    Hossain’s    motion   to   reopen   his   removal

 8   proceedings.    In re Mon Jur Hossain, No. A200 815 894 (B.I.A.

 9   Nov. 10, 2016).       We assume the parties’ familiarity with the

10   underlying facts and procedural history of this case.

11         We review the BIA’s denial of a motion to reopen “for

12   abuse of discretion.”       Ali v. Gonzales, 448 F.3d 515, 517

13   (2d Cir. 2006).       We review the BIA’s factual findings

14   regarding country conditions under the substantial evidence

15   standard.    See Jian Hui Shao v. Mukasey, 546 F.3d 138, 169

16   (2d Cir. 2008).       Hossain concedes that his motion to

17   reopen, filed almost two years after the BIA’s decision

18   affirming his removal, is untimely under the 90-day

19   deadline for such motions.         See 8 U.S.C. §

20   1229a(c)(7)(A)(C)(i).

21         However, he argues that the time limitation does not

22   apply because he sought reopening to re-apply for asylum,

23   withholding of removal, and relief under the Convention
                                         2
1    Against Torture (“CAT”) based on new events in Bangladesh.

2    Specifically, he alleged that the Bangladeshi government

3    (led by the Awami League) filed false charges against him

4    because it perceives him to be affiliated with an Islamist

 5   political party (the Jamaat Party).     A motion to reopen to

 6   apply for asylum is exempt from the time limitation if it

 7   is filed to apply for asylum “based on changed country

 8   conditions arising in the country of nationality or the

 9   country to which removal has been ordered, if such evidence

10   is material and was not available and would not have been

11   discovered or presented at the previous proceedings.”

12   8 U.S.C. § 1229a(c)(7)(C)(ii).      In addition to establishing

13   a change in conditions, reopening is warranted only if a

14   movant establishes his “prima facie eligibility for asylum,

15   i.e., a realistic chance that he will be able to establish

16   eligibility.”     Poradisova v. Gonzales, 420 F.3d 70, 78 (2d

17   Cir. 2005) (internal quotation marks omitted).      The BIA did

18   not err in finding that Hossain failed to establish his

19   prima facie eligibility.

20       To establish eligibility for relief based on future

21   harm, an applicant must show that his fear is objectively

22   reasonable.     Ramsameachire v. Ashcroft, 357 F.3d 169, 178

23   (2d Cir. 2004).     The BIA reasonably concluded that Hossain
                                     3
1    did not produce reliable evidence as needed to meet his

2    burden.   Hossain offered documents purportedly showing that

3    the Bangladeshi government falsely charged him for

4    participating in riots.    The BIA reasonably concluded that

5    the reliability of the documents was undermined by the fact

6    that Hossain was found not credible in the underlying

7    proceedings.    See Qin Wen Zheng v. Gonzales, 500 F.3d 143,

 8   147 (2d Cir. 2007).    Hossain argues that his motion was

 9   based on a claim independent of the grounds on which he was

10   found not credible.    Hossain’s reliance on Paul v. Gonzales

11   is misplaced because there the agency had made only a

12   partial adverse credibility ruling.     444 F.3d 148, 150 (2d

13   Cir. 2006).    Here, in contrast, the agency did not find

14   Hossain credible in any respect and the underlying adverse

15   credibility determination supports the BIA’s refusal to

16   credit documents on a motion to reopen, particularly when,

17   as here, the reliability of those documents rests on the

18   alien’s credibility.    See Qin Wen Zheng, 500 F.3d at 147.

19       In addition, the reliability of the documents was

20   further undermined by Hossain’s failure to authenticate

21   them by any means and by inconsistencies within the

22   documents.     Hossain offered no evidence that the documents

23   actually came from Bangladesh.      Although the documents are
                                     4
 1   notarized, Hossain did not explain who obtained the

 2   documents, who had the documents notarized, or how he

 3   received the documents in the United States.   Id. at 149

 4   (upholding BIA decision not to credit document questionable

 5   on its face and supported only by family member’s

 6   affidavit).   The documents were also internally

 7   inconsistent: some charged Hossain with participating in a

 8   riot on November 23, others said November 26, and others

 9   contained additional dates that went unexplained.     Because

10   Hossain offered no explanation of the documents or how they

11   related to one another, the BIA’s inference that documents

12   were contradictory was reasonable.   See Siewe v. Gonzales,

13   480 F.3d 160, 167 (2d Cir. 2007) (“Where there are two

14   permissible views of the evidence, the factfinder’s choice

15   between them cannot be clearly erroneous. Rather, a

16   reviewing court must defer to that choice so long as the

17   deductions are not illogical or implausible.” (internal

18   citations and quotation marks omitted)).

19       Given that the BIA reasonably declined to credit these

20   documents, it did not abuse its discretion in concluding

21   that Hossain failed to show his prima facie eligibility for

22   asylum, i.e., that he had an objectively reasonable fear of

23   future persecution.   See Ramsameachire, 357 F.3d at 178;
                                   5
1   Poradisova, 420 F.3d at 78.    This failure to meet the

2   standard for asylum necessarily means he did not show his

3   prima facie eligibility for withholding of removal and CAT

4   relief.   See Lecaj v. Holder, 616 F.3d 111, 119-20 (2d Cir.

5   2010).

6       For the foregoing reasons, the petition for review is

7   DENIED.

8                                 FOR THE COURT:
9                                 Catherine O’Hagan Wolfe, Clerk




                                   6